Concerning the irrigating and storage canal, counsel for the company say: "At no time has the company, through its attorney, either in briefs or oral argument, made any claim or contention against the position of the district alleging error in the award of the lower court." Our opinion changed the priority date of this canal for direct irrigation from September 29, 1902, to December 20, 1907. The district's assignment of error was that the court should not have awarded the company, for said canal, any priority at all for direct irrigation, and since the parties appear to be in accord that it was error, the opinion will be modified to deny any decree in favor of said canal. *Page 198 
In other respects, our opinion will not be changed, and the petition for rehearing will be denied. It consists largely in a reargument of the matters contained in the briefs. Counsel are mistaken in supposing that we failed to apply the unit rule, to allow credit for work on different parts of their several structures, to the system as a whole. If we had not done so, the decree would have been less favorable to the company.